Citation Nr: 1215139	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  04-20 367A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.  

5.  Entitlement to a disability rating in excess of 20 percent for subluxation with fracture of the left acetabulum and hip.  

6.  Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the right hip.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.J., a friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a November 2004 rating decision, service connection was awarded for a left knee strain, with a 10 percent initial rating.  Notice of this award was mailed to the Veteran in December 2004.  In a written statement received in February 2005, the Veteran stated he wished to file a notice of disagreement regarding the initial rating assigned his left knee strain.  The RO subsequently provided the Veteran an August 2005 statement of the case on this issue, and he responded by filing a VA Form 9 which was received in November 2005.  Thus, this issue is perfected for appellate review.  

In September 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

All issues on appeal, with the exception of the claims for service connection for a low back disability, and for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence has been presented establishing a current diagnosis of disc bulging and disc space narrowing of the lumbosacral spine resulting from service-connected disabilities of the bilateral hips and knees.  

2.  In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal as to the issue of entitlement to a TDIU was requested.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for disc bulging and disc space narrowing of the lumbosacral spine as secondary to service-connected disabilities of the hips and knees has been established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).  

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

II.  Service connection-Low back disability

The Veteran seeks service connection for a low back disability, to include as secondary to service-connected disabilities.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Board observes that 38 C.F.R. § 3.310 , the regulation concerning secondary service connection, was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform the regulation to Allen v. Brown, a U.S. Court of Appeals for Veterans Claims (Court) decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA, however, will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310.  

In support of his claim, the Veteran has submitted VA medical treatment records, including April and May 2011 VA clinical notations.  An April 2011 clinical notation notes lumbar pain likely due to facet arthropathy and muscle tension "from poor biomechanics while compensating for his hip/knee pain."  This note was signed by a VA physician.  As noted above, the Veteran has been granted service connection for disabilities of the bilateral hips and knees.  Likewise, a May 2011 clinical notation, signed by a different VA physician, also noted sacroiliac joint pathology "due to poor biomechanics."  A June 2005 MRI examination confirmed disc bulging at several levels of the lumbosacral spine, as well as severe disc space narrowing at L5-S1.  

Based on the above, the Board finds service connection on a secondary basis is warranted for disc bulging and disc space narrowing of the lumbosacral spine.  According to clinical notations authored by two VA physicians, the Veteran has such disorders of the lumbosacral spine due to his poor biomechanics resulting from his service-connected bilateral hip and knee disabilities.  In the absence of any competent evidence to the contrary, service connection for disc bulging of the lumbosacral spine is warranted.  

III.  Withdrawal of TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal as to the issue of entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.  


ORDER

Entitlement to service connection for disc bulging and disc space narrowing of the lumbosacral spine is granted.  

The appeal as to the issue of entitlement to a TDIU is dismissed.  


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for a right eye disability, and increased ratings for disabilities of the bilateral knees and knees.  At his September 2011 hearing, the Veteran reported receiving ongoing VA medical treatment for his various disabilities.  Review of his claims file indicates the RO last requested his VA treatment records in early 2008, approximately four years ago.  While the Veteran has submitted select VA treatment records for the period from 2008-11, these limited excerpts do not appear to be complete.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain this pertinent evidence.  

As noted in the introduction, the Veteran has also perfected his appeal of the denial of an increased rating for a service-connected left knee strain.  Review of the record indicates he was most recently afforded a VA examination of this disability in June 2007, nearly five years ago.  At his September 2011 hearing, the Veteran reported a worsening of this disability.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand is required to afford the Veteran a new VA orthopedic examination.  While the Veteran was afforded VA examination of his right knee in March 2011, he has also reported recent worsening of this disability, and a new examination of the same is therefore warranted.  

In a November 2004 rating decision, the Veteran was denied a disability rating in excess of 20 percent for his service-connected subluxation with fracture of the left acetabulum and hip.  In a separate November 2004 rating decision, he was awarded service connection, with a 20 percent initial rating, for osteoarthritis of the right hip.  The Veteran's representative subsequently filed a May 2005 statement entitled "Notice of disagreement" which specifically disputed the disability ratings assigned the Veteran's disabilities of the bilateral hips.  The RO acknowledged, within a July 2005 letter to the Veteran, receipt of this notice of disagreement; however, it does not appear that a statement of the case was ever provided the Veteran or his representative.  Under these circumstances, the Board is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the Greater Los Angeles VA Healthcare System, as well as any other VA facilities at which the Veteran has received treatment since 2008.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA orthopedic examination to determine his current degree of disability resulting from his bilateral knee disorders.  The claims file must be made available to the examiner.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should indicate complete range of motion in degrees for each knee and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the knee joint.  The examiner should also indicate the presence and severity of any lateral instability or recurrent subluxation in each knee.  Any other impairment related to the Veteran's knee disabilities should also be noted for the record.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

3.  Issue the Veteran and his representative a statement of the case on the issues of entitlement to increased ratings for subluxation with fracture of the left acetabulum and hip, and for osteoarthritis of the right hip.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If and only if an appeal of these issues is perfected, then those issues must be returned to the Board for further appellate consideration, as appropriate.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ § 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


